United States Court of Appeals for the Federal Circuit

                                      05-5014


                       COMPUTERVISION CORPORATION,

                                                    Plaintiff-Appellant,

                                         v.


                                 UNITED STATES,

                                                    Defendant-Appellee.



        John S. Brown, Bingham McCutchen LLP, of Boston, Massachusetts, filed a
petition for rehearing en banc for plaintiff-appellant. With him on the petition were
George P. Mair, Donald-Bruce Abrams and Matthew D. Schnall.

       Francesca U. Tamami, Attorney, Tax Division, United States Department of
Justice, of Washington, DC, filed a response to the petition for defendant-appellee.
With her on the response were Eileen J. O’Connor, Assistant Attorney General; Richard
T. Morrison, Deputy Assistant Attorney General; Gilbert S. Rothenberg and Bruce R.
Ellisen, Attorneys.

Appealed from: United States Court of Federal Claims

Judge Marian Blank Horn
    United States Court of Appeals for the Federal Circuit


                                          05-5014

                          COMPUTERVISION CORPORATION,

                                                        Plaintiff-Appellant,

                                             v.

                                      UNITED STATES,

                                                        Defendant-Appellee.

                       ON PETITION FOR REHEARING EN BANC

Before MICHEL, Chief Judge, NEWMAN, MAYER, LOURIE, RADER, SCHALL,
BRYSON, GAJARSA, LINN, DYK, and PROST, Circuit Judges.

                                         ORDER

        A petition for rehearing en banc was filed by the Appellant, and a response

thereto was invited by the court and filed by the Appellee. The petition was referred first

as a petition for panel rehearing to the panel that heard the appeal, and thereafter the

petition and response were referred to the circuit judges who are in regular active

service.

        Upon consideration thereof,

        IT IS ORDERED THAT:

        (1) The petition for rehearing is denied.1

        (2) The petition for rehearing en banc is denied.

        (3) The mandate of the court will issue on September 6, 2006.


1
    The merits panel issues a supplemental opinion simultaneously with this order.
                                            FOR THE COURT


_Aug 30 2006                          _s/Jan Horbaly____
    Date                                    Jan Horbaly
                                            Clerk

cc:   John S. Brown, Esq.
      Francesca U. Tamami, Esq.




05-5014                           2